Title: To Alexander Hamilton from Jeremiah Olney, 24 July 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 24, 1792. “… Frequent Instances occur of the necessity of granting new Licences before the old ones expire, such as in transfers of Property; and alterations in the size of Vessels, the property remaining the same, and they continuing in the Coasting Business. There is another Instance which sometimes occurs: where a Coasting Vessel is out of employ sometime after the expiration of the Licence, either from want of Business, or during any Repairs which may be made upon her. In these Three Cases I am at a loss to determine, whether the new Licence ought to commence, in the two first, with the commencement of those delivered up, and no Tonnage Duty be demanded until the Year expires; and in the latter, whether it should commence at the expiration of the Old Licence. I beg the favor Sir, of your Opinion on these several Cases, as soon as you can conveniently transmit it.…”
